114 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re HAK NINETEENTH STREET CORPORATION, Debtor.HAK NINETEENTH STREET CORPORATION, Appellant,v.CALIFORNIA FEDERAL BANK, Appellee.
No. 96-56164.
United States Court of Appeals, Ninth Circuit.
Submitted May 7, 1997.*Decided May 21, 1997.

Before:  MAGILL,** RYMER, and THOMAS, Circuit Judges.


1
MEMORANDUM***


2
The parties are familiar with the facts of this case, and we will not give a detailed restatement here.  After the bankruptcy court granted California Federal Bank's motion to amend the lift of the automatic stay, HAK Nineteenth Street Corporation (HAK) motioned the bankruptcy court to reconsider its decision to amend.  The bankruptcy court denied HAK's motion to reconsider, and it was this denial that HAK appealed to the Bankruptcy Appellate Panel (BAP).  The BAP dismissed HAK's appeal, noting that there were no longer any assets in the HAK bankruptcy estate.  HAK appeals.


3
We review a bankruptcy court's denial of a motion to reconsider for abuse of discretion.  See In re Watson, 192 B.R. 739, 845 (B.A.P. 9th Cir.1996) (citing In re Donovan, 871 F.2d 807, 808 (9th Cir.1989));  In re Sandoval, 186 B.R. 490, 493 (B.A.P. 9th Cir.1995).  Having reviewed the record in this case, we find that the bankruptcy court did not abuse its discretion.  Consequently, we affirm the decision of the bankruptcy court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Frank J. Magill, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3